PETERS, District Judge
(dissenting).
I am unable to concur in the conclusion arrived at by the majority of this court that the Supreme Court of Puerto Rico had no statutory jurisdiction to support the judgment in this proceeding. I do not question the principles of law enunciated in the above opinion, but feel that a somewhat less technical application of them would properly result in sustaining the action of the local court in a field peculiarly its own.
Act No. 47 of the Puerto Rico legislature, approved August 7, 1935, is the particular statute relied upon and referred to by the supreme court, in its order granting leave to file the complaint in the nature of a quo warranto, as the basis of its jurisdiction. As I understand the above *763opinion, Act No. 47 is held to contain the poison of invalidity in that it is supposed to amend a federal statute by providing a penalty for its violation where none existed before. The court considers that Act No. 47 covers matters of legislation within the exclusive jurisdiction of Congress and purports to vest in the insular court jurisdiction reserved exclusively to the courts of the United States.
If Act No. 47 contained nothing but a penalty for a violation of a federal statute, it would be clearly invalid for the reasons and on the authorities stated Ifi the above opinion. Act No. 33 seems to be quite vulnerable in that respect; but Act No. 47 is differently worded and has a different background. It amended the local Act of March 1, 1902, relating to corporations in Puerto Rico and was passed a short time after the approval of Act No. 33 with no reference to it. It is as consistent with the statutory and factual situation, existing at the time of its passage, to hold that the lawmaking body, in the Act of August 7, was legislating wholly in the local field as to consider that it wilfully trespassed upon the federal enclosure. The language of the Act taken altogether supports this view:
“ * * * whenever any corporation * * * exercises rights, performs acts or makes contracts in violation of the express provisions of the Organic Act of Puerto Rico or of any of its statutes * * * ”, the people could obtain a • remedy through quo warranto, etc.
The Organic Act referred to did not directly prohibit corporations from doing anything. It was directed solely to the legislature, and only by the action of that body, following the mandate found in the federal law, were corporations affected. The applicable language of the Organic Act is:
“Every corporation hereafter authorized to engage in agriculture shall by its charter he restricted to the ownership and control of not to exceed five hundred acres of land.” 48 U.S.C.A. § 752.
The defendant corporation, accordingly, was by its charter expressly restricted to ownership of five hundred acres. Not only that, but a local statute similarly restricted it and also provided that a corporation should only exercise powers conferred by its charter or articles of association (Act No. 30, approved March 9, 1911).
If the language in Act No. 47, referring to the Organic Act, is to be taken literally and also separated from its context, it would mean that, if a corporation violated the injunction laid upon the legislature by the Organic Act, the corporation would be subject to punishment. But a corporation cannot violate a mandate laid only upon the legislature. It can only violate a .prohibition laid upon it by the legislature in accordance with the mandate the legislature has received from Congress; and then the violation would be of a local law effective in a field wholly open to the local legislature. This is the only field presumably intended to be occupied by the local legislature in passing the statute.
It seems to me that in construing the Act words should be supplied to make all the language effective and its meaning both clear and consistent with previous legislation, both federal and local, as follows:
“Whenever any corporation * * * exercises rights, performs acts or makes contracts in violation of [restrictions imposed upon it by the legislature as required by] the express provisions of the Organic Act of Puerto Rico or any of its statutes”, the Attorney General may file, etc.
But in any event, it seems to be clear that Act No. 47 contains language, outside of any reference to the Organic Act, and separable from it, being the words “or any of its statutes”, etc., which give the supreme court jurisdiction in case of violation of local laws, — and it is only local laws that were violated by the defendant, i. e., the provisions in Act No. 30 of March 9, 1911, prohibiting corporations from holding more land than the original resolution of Congress provided for, and forbidding corporations from exercising corporate powers beyond the limits of their articles of association (Secs. 3 and 4).
This provision could stand as a separate Act by itself.
“The unconstitutionality of a part of an act does not necessarily defeat or affect the validity of its remaining provisions.” Champlin Refining Co. v. Corp. Comm, of Okla. et al., 286 U.S. 210, 234, 52 S.Ct. 559, 565, 76 L.Ed. 1062, 86 A.L.R. 403; Texoma Natural Gas Co. v. R. R. Comn., D.C., 59 F.2d 750; El Paso & N. E. R. Co. v. Gutierrez, 215 U.S. 87, 30 S.Ct. 21, 54 L.Ed. 106.
It seems to be recognized that Act No. 47 confers jurisdiction on the Puerto Rico Supreme Court in quo warranto, at least, *764for violation of local law. It cannot be questioned that there was a violation of local law, both in respect of holding more than the permitted number of acres of land and in exercising powers not given by the articles of incorporation.
It is thought, however, that the allegations in the complaint do not describe violations of local law with sufficient definiteness to warrant a judgment against the defendant corporation.
It seems to me, however, in view of the fact that the field of possible violations by the land-holding agricultural corporations is confined to local laws, and that the allegations in the complaint, when put together, state facts and describe a situation which show a violation of such laws, that the judgment of the supreme court should not be reversed on what amounts to. a question of pleading, where the issues are clear enough, in a proceeding which, after all, does not differ essentially from any other suit aimed to settle a dispute between the parties.